Per Curiam,
The proof that the plaintiff was a partner in the erection of the buildings whose proceeds constitute the fund now for distribution does not seem to us as conclusive upon that subject as it did to the learned auditor. We remember however that *171he had the witnesses before him, and that the court below after a hearing upon exceptions has concurred in his conclusions upon this subject.
Accepting the facts thus found, the legal conclusions drawn therefrom seem to us to follow logically. There is no such clear error in the treatment of the questions of fact by the auditor and the court below as requires us to reverse the judgment. It is accordingly affirmed.